 



EXHIBIT 10.16
AFFIRMATION OF OBLIGATIONS
     This Affirmation of Obligations is delivered by the undersigned, pursuant
to Section 5.1.4 of the Amended and Restated Credit Agreement, dated as of
December 20, 2005 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Amended and Restated Credit Agreement”), among
NEG Operating LLC, as Borrower, (the “Borrower”) AREP Oil & Gas LLC as the
Lender and the Administrative Agent, and Citicorp USA, Inc., as Collateral Agent
for the Lenders and the Hedging Counterparties (the “Collateral Agent”). The
Amended and Restated Credit Agreement amends and restates in its entirety that
certain Credit Agreement, dated as of December 29, 2003, among the Borrower,
Mizuho Corporate Bank, Ltd., as Administrative Agent for the Lenders, Bank of
Texas, N.A. and The Bank of Nova Scotia, as co-agents for the Lenders and Bank
of Texas, N.A., as Collateral Agent for the Lenders (the “Original Credit
Agreement”). Unless otherwise defined herein, terms used herein have the
meanings provided in the Amended and Restated Credit Agreement.
     In connection with the Amended and Restated Credit Agreement, each Security
Document, each Note, each Hedging Agreement among Borrower or any Guarantor and
any Hedging Counterparty, and any and all other agreements, documents, or
instruments from time to time executed or delivered in connection with or
pursuant to any of the foregoing shall form part of the “Loan Documents” as such
term is defined in the Amended and Restated Credit Agreement.
     For the benefit of the Secured Parties, each of the Borrower, and NEG
Holding LLC, Shana National LLC, NGX GP of Delaware LLC, NGX LP of Delaware LLC,
and NGX Energy Limited Partnership, (hereinafter collectively referred to as the
“Obligors”) hereby acknowledges, confirms and reconfirms its obligations under
the Loan Documents, and represents, warrants and agrees (i) that the documents
which form the Loan Documents (x) are legal, valid and binding obligations of
such Obligor, enforceable against such Obligor in accordance with their terms
and (y) with respect to the Loan Documents purporting to grant to the Collateral
Agent a security interest in the assets covered thereby, that such Loan
Documents so grant and, after giving effect to the execution, delivery and
effectiveness of the Amended and Restated Credit Agreement, will continue to so
grant to the Collateral Agent on behalf of the Secured Parties a perfected,
security interest in such assets, subject only to the liens permitted by the
Amended and Restated Credit Agreement and (ii) to continue to comply with the
terms and conditions of the Loan Documents.
     Each Obligor agrees that it will execute and deliver to the Collateral
Agent all such instruments and other documentation and shall take such other
action as may be reasonably requested by the Collateral Agent in order to
perfect the Secured Parties’ security interest and to give effect to the
collateral assignment by AREP Oil & Gas LLC to Citicorp USA, Inc., as
Administrative Agent under the AREP Oil & Gas LLC Credit Agreement, dated as of
December 20, 2005.
     Nothing in this Affirmation of Obligations or the documents referred to
herein shall have the result that any officer, director, employee, agent,
shareholder or partner of any of the Obligors will have any personal liability
of any nature whatsoever under applicable legal requirements (except in the case
of any such Person who is a party to a Loan Document to the extent expressly
stated in the applicable Loan Documents).
(Signature Page Follows)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this certificate as of
this 20th day of December, 2005.

              NEG OPERATING LLC
 
       
 
  By:             /s/ PHILIP D. DEVLIN
 
       
 
           Name: Philip D. Devlin
 
           Title: Vice President and Secretary

                  Acceptance of Affirmation of Obligations:    
 
                CITICORP USA, INC., as Collateral Agent for the         Lenders
and the Hedging Counterparties.    
 
                    By:              /s/ DAVID E. HUNT                  
 
      Name:   David E. Hunt    
 
      Title:   Vice President    

- 2 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this certificate as of
this 20th day of December, 2005.

              NEG HOLDING LLC     By: AREP Oil & Gas LLC, managing member
 
       
 
  By:             /s/ PHILIP D. DEVLIN
 
       
 
           Name: Philip D. Devlin
 
           Title: Vice President and Secretary

                  Acceptance of Affirmation of Obligations:    
 
                CITICORP USA, INC., as Collateral Agent for the         Lenders
and the Hedging Counterparties.    
 
                    By:              /s/ DAVID E. HUNT                  
 
      Name:   David E. Hunt    
 
      Title:   Vice President    

- 3 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this certificate as of
this 20th day of December, 2005.

              SHANA NATIONAL LLC     By: NEG Operating LLC, sole member     By:
NEG Holding LLC, sole member     By: AREP Oil & Gas LLC, managing member
 
       
 
  By:              /s/ PHILIP D. DEVLIN
 
       
 
           Name: Philip D. Devlin
 
           Title: Vice President and Secretary

                  Acceptance of Affirmation of Obligations:    
 
                CITICORP USA, INC., as Collateral Agent for the         Lenders
and the Hedging Counterparties.    
 
                    By:             /s/ DAVID E. HUNT                  
 
      Name:   David E. Hunt    
 
      Title:   Vice President    

- 4 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this certificate as of
this 20th day of December, 2005.

              NGX ENERGY LIMITED PARTNERSHIP     By: NGX GP of Delaware LLC    
By: NEG Operating LLC, sole member     By: NEG Holding LLC, sole member     By:
AREP Oil & Gas LLC, managing member
 
       
 
  By:              /s/ PHILIP D. DEVLIN
 
       
 
           Name: Philip D. Devlin
 
           Title: Vice President and Secretary

                  Acceptance of Affirmation of Obligations:    
 
                CITICORP USA, INC., as Collateral Agent for the         Lenders
and the Hedging Counterparties.    
 
                    By:                /s/ DAVID E. HUNT                  
 
      Name:   David E. Hunt    
 
      Title:   Vice President    

- 5 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this certificate as of
this 20th day of December, 2005.

              NGX GP OF DELAWARE LLC     By: NEG Operating LLC, sole member    
By: NEG Holding LLC, sole member     By: AREP Oil & Gas LLC, managing member
 
       
 
  By:             /s/ PHILIP D. DEVLIN
 
       
 
           Name: Philip D. Devlin
 
           Title: Vice President and Secretary

                  Acceptance of Affirmation of Obligations:    
 
                    CITICORP USA, INC., as Collateral Agent for the        
Lenders and the Hedging Counterparties.    
 
                    By:                /s/ DAVID E. HUNT                  
 
      Name:   David E. Hunt    
 
      Title:   Vice President    

- 6 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this certificate as of
this 20th day of December, 2005.

         
 
     NGX LP OF DELAWARE LLC     By: NEG Operating LLC, sole member     By: NEG
Holding LLC, sole member     By: AREP Oil & Gas LLC, managing member
 
       
 
  By:             /s/ PHILIP D. DEVLIN
 
       
 
           Name: Philip D. Devlin
 
           Title: Vice President and Secretary

                  Acceptance of Affirmation of Obligations:    
 
                CITICORP USA, INC., as Collateral Agent for the         Lenders
and the Hedging Counterparties.           By:                /s/ DAVID E. HUNT  
               
 
      Name:   David E. Hunt    
 
      Title:   Vice President    

- 7 -